      Case 2:19-cv-00144 Document 19 Filed on 03/19/21 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 19, 2021
                        UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

FRANK MALMSTEAD,                            §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 2:19-CV-144
                                            §
COMMISSIONER OF SOCIAL                      §
SECURITY,                                   §
                                            §
        Defendant.                          §

        ORDER ADOPTING MEMORANDUM & RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R). (D.E. 18). The M&R recommends that Attorney David

Chermol’s motion for attorney fees be granted. (D.E. 16).

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General

Order No. 2002-13. No objection has been filed. When no timely objection has been

filed, the district court need only determine whether the Magistrate Judge’s M&R is

clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th

Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A. H-14-2700,

2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the

Magistrate Judge, the record, and the applicable law, and finding that the M&R is not

clearly erroneous or contrary to law, the Court ADOPTS the M&R in its entirety.

(D.E. 18). Accordingly, Chermol’s motion for attorney fees is GRANTED (D.E. 16) and
1/2
      Case 2:19-cv-00144 Document 19 Filed on 03/19/21 in TXSD Page 2 of 2




the Court finds that he is entitled to a fee award of $16,646.38. Further, Chermol is

ORDERED, as recommended by the M&R, to refund his client the $5,597 award he

previously received under the Equal Access to Justice Act because it is the lesser of the

two awards. (D.E. 18, p. 4).

       SO ORDERED.


                                               DAVID S. MORALES
                                               UNITED STATES DISTRICT JUDGE
Dated: Corpus Christi, Texas
       March 19, 2021




2/2
